F` `

lN TI'IE UNITED S'I`A'I`ES BANKRUPTCY C()UR'I`
F()R THE WESTERN l)lS'I`RICT OF TEXAS - EL PASO

lN Rl€: CASE N().

Luz Ange|ica Evans Amacker

W$WDZM€BCLOC&¢

Del)tor(s) Chapter 13

CHAPTF.R 13 l’LAN AND MO'I`lONS FOR
VALUATlON AND LlEN AVOlDANCE

|:] AMEN[)ED

 

lf`you oppose the Plan’s treatment of`your claim or any provisions ofthis Plan, YOU MUST FlLE AN OBJECTION to confirmation
no later than fourteen (14) days bef`ore the confirmation hearing date.

Use of the singular word "Debtor" in this Plan includes the plural where appropriate. All section references (“§") are to the
Bankruptcy Code unless otherwise noted.

 

 

 

The following matters may be of particular importance. Debmrs must check one box on each line lo stale whether or m)t the Plan
includes each of the following ilem.s'. lfan item is checked as “Not lncluded” or if both boxes are checked, the provision will be
ineffective ifset out later in the |’|an.

l. |’lan Overvicw

 

A limit on the amount of`sccured claim based on valuation of`co|lateral for
l.l the claim, set out in Sections 7.8 and 7.9. which may result in a partial 121 lncluded l:] Not lncluded
payment or no payment at all to the secured creditor

 

 

 

 

Avoidance of a wholly unsecured lien orjudicial lien or nonpossessory,
l'z nonpurchase-moncy security interest, set out in Scctions 7.9 and 7.10 m lncluded lz] Not lncluded
l.3 Nonstandard provisions, set out in Section 8 lE lncluded |:\ Not lncluded

 

 

 

 

2. l’lan Summary

Z.l Debtor's Plan payment will be $2230 per month, paid by []3rd Party Epay (if accepted by Trustee), EPayro|| Order, or
f Direct (Money Order or Cashier's Check). Variable payments, if applicab|e, arc proposed as follows:

 

 

 

 

Months lAmount of Monthlv Pavment l
Payment # 1 = 82230 X 60 months, Mos Begin: 1. End: 60, Total$ 133800
|1 - 60 |$2230 |

 

The term of the Plan is g months. The gross amount to be paid to the Trustee (sometimcs, the "base amount") is
$138,800.00.

2.2 Under this Plan, the Trustee will pay all allowed priority claims in full; all allowed secured claims to the extent ofthc value
of the collateral or the amount of the claim, whichever amount is provided for in Scctions 7.7 and 7.8; and approximately §%
to allowed general unsecured claims. The specific treatment for each class of`creditors is set forth below in the Plan.

This Plan does not allow claims. A creditor ntust file a proof of claim by the applicable deadline to receive
distributions under the plan as conlirmed. Crcditors are referred to the chcra| Rules of Bankruptcy l’rocedurc, the
Local Bankruptey Rules for the Western District of Texas, and the Standing Order for Chapter 13 Administration for
this Division for information on procedures and deadlines.

2.3 The aggregate value of Debtor's non-exempt assets is: S 0.00 .

3. Vcsting 0l` Estatc Property

[:] Upon confirmation ofthe Plan, all property ofthe estate shall vest in the Debtor. shall not remain property of`the estate,

Sol`l\\'are Copyn`ght (c) l996-20l8 Best (.`:tse, l.l.C - \\\\\\'.bestcase.com llcst (.'ase liankruptcy

4.1

4.2

A »`

and shall not be subject to the automatic stay ol`§ 362; provided however, in the event of conversion of this case to chapter 7
the property of the Debtor as ofthe petition date should revest in the estate.

[17_1 Upon confirmation ol`the P|an, all property of the estate shall not vest in the Debtor, shall remain property of the estate,
and shall remain subject to the automatic stay of § 362.

4. T:\x Refunds and Annual Ta.\' Rcturns
Tax Refunds.

All tax refunds received by Debtor (or either Debtor il`a joint case) while the chapter 13 case is pending shall be allocated as
set forth below:

l) The total amount ofthe aggregate tax refund(s) received for any tax period that exceeds $2,000.00 shall, upon receipt, be
paid and turned over to the Trustee as additional disposable income and such amount shall increase the base amount of the
Plan. The Plan shall be deemed modified accordingly, and the Trustee will file a notice of plan modification within 21
days of receipt of the tax refund;

2) This 82`000.00 annual limit shall apply to both joint-debtor and single-debtor cases;
3) The 82,000.00 otherwise retained by Debtor must first be applied to any Plan arrearages;

4) Notwithstanding subparagraph ( l) above, Debtor tnay file a notice to retain the portion of the tax refund otherwise payable
to the Plan under subparagraph (l) with twenty-one (21) day negative notice as set forth in Local Rule 9014(a) if. at the
time of receipt of a refund, Debtor's Plan provides for the payment of 100% of allowed general unsecured claims within
the term of this Plan. lf` the Trustee does not object within the twenty-one (21) day negative notice period, Debtor may
retain that portion of the tax refund.

The Trustee is hereby authorized to endorse a tax refund check if the check is made payable to Debtor.
Annual Tax Rcturns.

Debtor shall provide a copy of the annual post-petition income tax return to the Trustee if requested to do so or if required to
do so pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending lf this is a
joint case, each Debtor shall comply with this provision if separate returns are filed.

5. Prc-Confirmation Adcquate Protcction Paymcnts

Pre-confirmation adequate protection payments under § 1326(a)(1) and § 502(b) shall be made as provided below, and
pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending:

A. All pre-confirmation payments i f required by § 1326(c) and proposed below will be made by the Chapter 13 Trustee
without further order of the Court. Such payments shall be considered payments pursuant to § l326(a) and 28 U.S.C. §
586(€).

B. If the Debtor fails to make the required plan payments and funds on hand are not sufficient to pay all pre-confirmation
adequate protection payments due, then such payments shall be paid on a pro rata basis, with the exception of ongoing
monthly mortgage payments made by the Trustee.

C. Monthly pre-confirmation adequate protection payments will be calculated from the date the first plan payment is due. To
receive adequate protection payments, a secured creditor must have on file with the Clerk of the Court a timely filed and
allowed proof of claim. The proof of claim must include proof of the creditor’s security interest and shall be served on the
Chapter 13 Trustee, the Debtor and Debtor’s attorney. The Trustee will thereafter commence disbursement of
preconfirmation adequate protection payments in the next regularly scheduled monthly disbursement following the filing
of the claim, subject to normal operating procedures

D. The Debtor proposes the following pre-confirmation adequate protection (“AP”) payments. The Trustee shall apply
pre-confirmation adequate protection payments to accrued interest, if applicable, and then to principal. AP payments shall
cease upon confirmation of the Plan.

 

lntercst Rate,

 

 

 

 

 

 

 

Creditor & Collateral Monthly Ap lfClaim is Othcr Treatmem
Payment Rcmarks
Over Secu red
-NONE-
6. E.\'ecutory Contracts / Unexpired Lcascs / Contracts for Deed
6.1 Pursuant to § l322(b)(7) and § 365, Debtor hereby elects to assume the following executory contracts, unexpired

leascs, and/or contracts for deed as follows:

Sofiware Copyright (c) 1996-2018 Best Case, LLC - www.bestease.com Best Casc liankruptcy

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ »`
Current Monthl_\'
)¢ / ). '
Creditor Propcrtv or Contract l)escription l ‘,')mcnt m bc l `ml
' Direct|y by the
l)el)tor
-NONE-
6.2 l’ursnnnt to§ 1322(1))(7) and § 365, Debtor herel)_v elects to reject the following executory contracts, unexpired leases,
and/or contracts for deed:
Creditor l’roperty
-NONE-
7. Treatment ofClaims
7.l Administrative Claims & Request for Attorncy Fccs.

'l`hc Trustee shall collect the allowed statutory Trustee fee upon receipt of`all monies paid by or on beha|fol` Debtor. A||
other administrative claims. including Debtor’s attorney fccs, shall be paid according to the terms of this Plan.

Upon confirmation of the Plan, the Court approves and awards 53,600.00 to Debtor’s attorney as an administrative claim l`or
legal services performed in this case in accordance with the applicable benchmark. Debtor`s attorney may file applications
for an additional award of attomey fees pursuant to the Bankruptcy Code, Local Bankruptcy Rules for thc Western District of
Texas. and the Standing Order for Chapter 13 Administration for the division in which this case is pending lfadditional
monies arc available, the Trustee may. within his or her discretion, disburse such funds to this class on a pro rata basis. The
Trustee shall disburse payments to the attorney as follows:

 

 

 

 

 

|__l Other

 

Debtor,$ Mtomcv Amount of Fee Paid l’ayment Additional
' Through the Plan Methotl: Provisions
Migue| F|ores 24036574 $3,400.00 @ Standing Order

 

 

7.2 Priority Claims.

All allowed claims entitled to priority under § 507(a), except § 507(;1)(2), shall be paid in full in deferred distributions by the
Trustce, unless: (l) the holder ofa particular claim agrees to a different treatment of such claim; or (2) such claim is provided
for under § l322(a)(4). Unless the Plan provides otherwise, the distributions shall be made by the Trustee. lf the Plan
identifies a creditor’s claim as a priority claim and the creditor liles the claim as a general unsecured claitn, the claim shall be
treated as a general unsecured claim unless otherwise ordered by the Court. 11` any priority claim is filed for a debt that was
either not scheduled or scheduled as a general unsecured claim. the claim shall be allowed as a priority claim unless
otherwise ordered by the Cotut. Allowed priority claim(s) shall be paid without interest, unless otherwise ordered by the
Court or unless specifically allowed under § l322(b)( | 0) and provided for below.

The amount set forth in the Plan is an estimate and ifthe actual allowed claim is in a different amount. the amount to be paid
pursuant to the Plan shall be the amount due on the allowed claim.

Domestic Support Obligations (“DSO”). The Trustee shall pay all pre-petition DSO claims through the Plan unless the Court
orders otherwise. Debtor shall pay all DSO payments that accrue post-petition directly to the holder. or the holdcr's agent,

pursuant to the tenns ofthe DSO.

The Trustee shall disburse payments to the following creditors holding priority claims:

 

 

 

 

 

, Est.
Creditor Description Est' Clalm Month|y
Amount ,
l ayment
-NONE-

 

 

 

lf additional monies are available, the Trustee may, within his or her diseretion, disburse such funds to this class on a pro rata basis.

7.3 Arrears on Assumed Executory Contracts/Leases/Contracts for l)eed.

The Trustee shall disburse payments for arrears to creditors holding assumed executory contracts, leases, and/or contracts for
deeds. The amounts listed below by Debtor are estimates. lf`a creditor files a proof of claim and the claim for arrears or the
ongoing tnonthly payment is in a different amount than stated below, the payments under the Plan shall be based on the
creditor’s claim unless a different amount is established by court order.

Thosc creditors holding claims within this class are as f`o|lows:

Sol`lware Cop_\nglu (c) 1996-2018 llcst Case, |.|.C - \\\\\v,beslcase com

fiesl (.`a,\e l¥ankmptc_\'

A »`

 

 

 

 

 

 

 

Creditor & Col|atcra| Arrears & 'l`reatnrcnt of Amount of Ongoing l\/lonthly
Arrears Through the Plan l’ayment Through the l’|an

-NONE-

7.4 Collatcral to be Surrentleretl.

Upon the entry ofan order confirming the l’|an or an order modifying the Plan, the stay shall automatically terminate with
regard to the collateral surrendered Upon the entry ofsuch order. the creditor shall have ninety (90) days from the date ofthe
order to file a claim or amended claim as to any deficiency balance that may remain. and such deficiency balance will be paid
as a general unsecured claim. Any such claim is subject to objection.

Debtor surrenders the following collateral:

 

 

 

 

 

 

 

Creditor Co|latera| Location of Collateral
-NONE-
7.5 Creditors to be l’aid l)irectly by l)ebtor (Other 'f`han Mortgage Creditors), by a Third Party, or by a Co-l)ebtor.

|USE ONLY lF TH[".RE lS NO l)I§FAULT|

Creditors within this class shall retain their liens on thc collateral that is security for the claim until the claim has been paid in
full as determined by the note and/or applicable nonbankruptcy law.

lfcertain claims arc paid directly by l)ebtor to creditor, Debtor shall be deemed acting as a disbursing agent under the Plan
for payment ofsuch claim. Such payments shall be made in addition to the payments by Debtor to the Trustee and are
deemed to be payments made pursuant to the l’lan.

The following creditors shall be paid directly by f)ebtor` a 'l`hird |’arty, or a Co-Debtor:

 

 

 

 

 

 

 

 

 

 

Creditor Col|ateral cht Monthly Remarks ldcmlfy
Owed Paymcnt l’aycr

-NONE-

7.6 Mortgage Creditors: ()ngoing Mortgage l’ayments & l)ircet Mortgage Paymcnts on Debtor’s l’rincipa| Rcsidcnce.

Unless the Debtor is current on the mortgage on the petition date, or otherwise provided for under I’LAN PROVlSlONS 8.
Nonstandard Plan |’rovisions, the Trustee shall pay all postpetition monthly mortgage payments to the mortgagee Ongoing
mortgage payments will be in the amount stated in the allowed proof of claim or pursuant to a Court Order. |f` Debtor makes
a Plan payment that is insufficient for the Trustee to disburse all ongoing mortgage payments required below, the Trustee
shall hold plan payments until a sufficient amount is received to make a full ongoing mortgage payment. Debtor shall provide
to the Trustee all notices received from Mortgage Creditors including, statements, escrow notices, default notifications‘ and
notices concerning changes of the interest rate if a variable rate mortgage The automatic stay is modified to permit Mortgage
Creditors to issue such notices.

The Trustee shall be authorized to make changes to the ongoing monthly mortgage payments based on Notice filed pursuant
to Bankruptcy Rule 3002.l(b) and to pay fees. expenses and charges based on Notice filed pursuant to Bankruptcy Rule
3002.1(c). The Trustee may request that the Debtor file amended Schedules l and J, and the Debtor shall do so on or within
thirty (30) days ahcr receiving such a request from the Trustee. lf Debtor lacks the disposable income to pay the ongoing
mortgage payment, the Trustee may seek dismissal, The Debtor or the Trustee may seek to modify the Plan based on
Debtor’s current incomc. Debtor’s ongoing mortgage payment obligations, or as otherwise provided in § 1329.

Altematively. upon the filing by a Mortgage Creditor ofa Notice pursuant to Bankruptcy Rule 3002.l(b) or 3002.1(€), the
Trustee may file a Notice of lncrease of Plan Payment with the Court if the Trustee reasonably believes that, under thc
circumstances, the increased payment should be Debtor`s responsibility The Trustee shall serve the Notice of lncrcasc of
Plan Payment on Debtor and Debtor’s counse|. Such circumstances include but are not limited to: (l) increase in the
mortgage payment or claim for expense is caused by Debtor`s failure to pay tax, insurance or other obligations to the
mortgagee that the Debtor was required to pay directly: (2) cases in which the Debtor is paying less titan the Debtor’s full
disposable income because the Debtor has agreed to pay a 100% dividend to general unsecured creditors; and (3) cases
where, because of the increase due the Mortgage Creditor. the current Plan would fail to pay fully the amount provided under
the Plan to allowed secured, priority, and administrative claims and any required amount to be paid to general unsecured
claims under thc terms ofthe confirmed Plan by reason of§ 1325(a)(4) or otherwise.

The amount set forth in a Notice of lncrcasc of Plan Payment shall become the modified Plan payment, and the Plan base
shall be correspondingly increased. The Debtor must file a motion to modify Plan, supported by amended Schcdules l and .1
as well as income verification. if the Debtor believes there is not, at that time, sufficient disposable income to pay thc
increased Plan payment or there is otherwise basis to amend the Plan rather than pay the increased Plan paynrent. The

Soflwarc Copyright (e) 1996-2018 llc~t Case, l.l.(.` - w\\w.bestca>e.com llest Case Bankruptcy

Debtor’s motion to modify Plan shall be filed no later than thirty (30) days after Trustee’s Notice of lncrease in Plan Payment
is filed.

lt is possible that a change in the ongoing mortgage payment will affect the distribution to the unsecured creditors,
and this provision of the Plan shall serve as adequate notice of the possibility.

lf Debtor is current as of the petition date and elects to pay the ongoing mortgage directly but subsequently defaults, Debtor
should file a motion to modify the Plan within thirty (30) days of receiving notice ofthe default to provide for the payment of
the post-petition mortgage arrears. The future ongoing mortgage payments shall be paid by the Trustee. The motion to
modify the Plan must state the name, address, and account number of the Mortgage Creditor to whom payments are to be
made; the date the Trustee is to commence the ongoing mortgage payments; and the treatment of the post-petition
delinquency including the gap between the date when Debtor modified the Plan and the date on which the Trustee is to
commence the ongoing mortgage payments The Trustee may also file a motion to modify the Plan in the event of a
post-petition defau|t.

The Standing Order for Chapter 13 Administration for the division in which this case is pending as to ongoing mortgage
payments shall also apply.

For cause shown, Debtor may deviate from the procedures set forth in this provision of the Plan provided that Debtor sets
forth cause, with specificity, in PLAN PROVlSlONS 8. Nonstandard Plan Provisions. 'I`he Trustee and any party in interest
may object. Debtor shall have the burden of proving at any hearing on confirmation of the Plan cause for such deviation.
Avoidance of administrative fees alone shall not be considered cause.

The amounts set forth below are Debtor’s estimate and the allowed claim shall control as to the amounts. Those creditors
holding a secured claim with ongoing mortgage payments are as follows:

 

 

 

 

 

 

 

 

 

 

Monthly :£:tc;::;r Payment Due
Crcditor Property Address Mortgage . ‘ . Datc (per Paid By:
informational
Payment contract)
purposes on|y)
Loan Care Servicing 3232 Merry MDW E| Paso, TX $1,600.00 4.375% 1st of month [z| Trustee
Center 79938 E| Paso County (Conduit)
ll
Debtor
(Direct)
7.7 Sccured Claims: Cure Arrears on Long Term Debt and Mortgage Arrears on Debtor’s

Principa| Residence.

Arrears on long term debt and pre-petition mortgage arrearage claims shall be paid pursuant to the payment schedule set forth
below. Upon discharge, if the pre-petition arrears and the post-petition ongoing payments are current on Debtor’s Principal
Residence, the default will be deemed cured and the note reinstated according to its original terms. including the retention of
any security interest. The pre-petition arrears set forth below is an estimate only and the Trustee shall pay the pre-petition
arrears based on the proof of claim as filed by the creditor, unless a different amount is allowed pursuant to a court order.

lf there are insufficient funds to pay the monthly payment to claims within this class, creditors in this class shall be paid on a
pro rata basis. lf additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this

class on a pro rata basis.

The following secured creditors hold claims for arrears in this class:

 

 

 

 

 

 

 

 

 

 

Monthly
. . . Estintated Payment or interest Rate _
Creditor Collateral Descriptxon Arrcaragc Method of (ir applicablc) Remarl\s
Distribution
Loan Care Servicing 3232 Merry MDW E| Paso, TX $16,000.00 Pro~Rata 4.375% 6 mo(s) arrears inc|d.
Center 79938 E| Paso County February 2019
7.8 Securcd C|aims: Treatment of C|aim and Motion to Value Collateral Pursuant to § 506; and 910 Day Claims/l Year
Claims.

Creditors within this class shall retain their liens on the collateral that is security for their claims until the earlier of: (l) the
date the underlying debt, as determined by non-bankruptcy law, has been paid in full; or (2) the date discharge is entered
under § 1328. lf` the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the
creditors pursuant to applicable non-bankruptcy law.

Sof`twarc Copyright (c) 1996-2018 Bcst Case, LLC - \\wt\\'.bestcasc.com Best Case Bankruptcy

Debtor moves to value the collateral described below in the amounts indicated. The values as stated below represent the fair
market value of the collateral pursuant to § 506(a)(2). Objections to the valuation of collateral proposed by this Motion and
the Plan must be filed no later than fourteen (14) days before the confirmation hearing date. If no timely objection is filed, the
relief requested may be granted in conjunction with the continuation of the Plan.

The Trustee shall pay the allowed secured claims, which require the filing of a proof of claim, to the extent of the value of the
collateral or the full payment of the claim as specified below, plus interest thereon at the rate specified in this Plan. F ailure
of thc secured creditor to object will bc deemed acceptance of the plan under § 1325(a)(5)(A) Except for secured claims
for which provision is made to pay the full amount of the claim notwithstanding the value of the collateral, the portion of any
allowed claim that exceeds the value of the collateral shall be treated as an unsecured claim under Section 7.l l below.

 

 

. Equal 910
Creditor CollateralDescription Amoumor Falr Markct lmcrcst Monthly Uns.ecurcd Claim'.’*
cht (Est) Value Rate Clatm
Payment **
Aquak|een Watersoftener $5,990.00 $1,000.00 6.00% Pro-Rata $4,990.00 []
Products, lnc.

 

 

 

 

 

 

 

 

 

 

*** Debtor indicates, by notation (lz]) that the collateral which secures the claim was purchased within 910 days if a vehicle or within
l year if personal property pursuant to § l325(a) (hanging paragraph).
lf additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a pro rata
basis.

if any secured proof of claim is timely filed for a debt that was either not scheduled or scheduled as unsecured, the claim
shall be allowed as secured unless otherwise ordered by the Court. Said claim shall be paid under the Plan with interest
at 6.00 % per annum and shall be paid on a pro rata basis as funds becotne available after payment of any fixed equal
monthly payments payable to other secured creditors listed above.

7.9 Wholly Unsecurcd Claims.

 

NOT|CE OF DEBTOR’S INTENTlON TO STRlP A WHOLLY UNSECURED LlEN

Debtor proposes a Chapter 13 plan that strips your lien secured by real property to a wholly unsecured claim. The Plan
alleges that the value ofthe real property is less than the amount owed on all liens that are senior in priority to your licn.
Your claim will receive no distributions as a secured claim but will receive distributions as a general unsecured claim.

lfyou disagree with the treatment proposed by the Plan that will terminate your lien and that will pay your claim as a
general unsecured claim, you must file an objection to the Plan no later than fourteen (14) days before tile continuation
hearing datc. Ifyou fail to object, the Bankruptcy Court may approve the Plan without further notiee.

Upon entry ofa Discharge Order, the holder ofthe lien is required to execute and record a full and unequivocal release of its
licns, encumbrances and security interests secured by the real property and to provide a copy of the release to the Trustce,
chtor, and Debtor’s counscl. Notwithstanding the forcgoing, the holder ofa lien that secures post-petition homeowners’
association fees and assessments will be allowed to retain its lien, but only to secure (i) post-petition assessments; and (ii)
other post-petition amounts, such as legal fees, if such post-petition amounts are incurred with respect to post-petition fees
and assessments, and are approved by the Court, if incurred during the pendency of the bankruptcy case.

This provision does not apply ifa secured creditor does not file a proof of claim.

Notice of this Plan provision must be provided by the Debtor to the secured creditor in accordance with Fed. R. Bankr. P, 7004.

 

 

 

The following claims shall be paid as a general unsecured claim as there is no equity in the collateral to secure the claim.

lf the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.

Thosc creditors holding secured claims that are wholly unsecured and are within this class are as follows:

 

Amount of Scnior

Creditor Collateral Falr Markct Value Lien($)

 

-NONE-

 

 

 

 

 

 

7.10 Motions to Avoid Lien Pursuant to § 522(f).

The Bankruptcy Code allows certain liens to be avoided. lf a lien is avoided, the creditor’s claim, to the extent allo\ved, will
be treated as a general unsecured claim under Section 7.11. The amount of the debt set forth in the Plan is Debtor’s estimate
and if the actual allowed claim is in a different amount, the unsecured amount to be treated pursuant to the Plan shall be the

Sof\ware Copyright (c) 1996-2018 Bcst Casc, LLC - www,bestcase.com Bcst Casc Bankruptcy

amount due on the allowed claim.
If the case is dismissed or converted without completion of all Plan payments, the liens shall bc retained by the creditors
pursuant to applicable non-bankruptcy law.
Debtor moves under § 522(f) to avoid the following liens that impair exemptions. Objections to this treatment must be filed
no later than fourteen (14) days before the confirmation hearing date. lf no timely objection is filed, the relief requested may
be granted in conjunction with the confirmation of the Plan. (Debtor must list the specific exempt property that the lien
impairs and the basis of the |ien_e.g. judicial |ien, non-PMSI, etc.).

Creditor Property Subject to Lien Lien Amount to be Secured Type of Lien

Avoided Amount
Remaining

 

 

 

 

-NONE-

 

 

 

 

 

7.11 Gencral Unsecured Claims.
Creditors within this class hold general unsecured claims that are not otherwise provided for in the Plan, including but not

limited to creditors’ unsecured claims arising by reason of lien avoidance or lien strip, rejection of executory contracts or
leases, or bifurcation of a claim. Payments to holders of allowed claims within this class shall be disbursed on a pro rata basis
and shall be disbursed after payment of other creditors. The amounts set forth as unsecured claims in Debtor’s schedules are
estimates only, and payments to holders of allowed general unsecured claims shall be based upon allowed claim amounts.

8. Nonstandard Plan Provisions

Nonstandard Plan Provisions.
The following Plan provisions will bc effective only ifthere is a check in the box in Section 1.3 of the Plan.

 

1. The Debtor shall pay into the Plan for the payment of creditors a full payment within 30 days of filing this Plan or petition
and each subsequent payment on the same day of each month thereafter for the duration of the Plan.

2. TAX CLAlMS: Notwithstanding section 7.8 of the Plan, any unscheduled secured claim filed by any taxing authority shall
be paid under the plan with the interest rate specified on the face of the claim.

3. SURRENDER COLLATERAL: ln the event any collateral securing a claim is subsequently surrendered, either before or
after confirmation, the creditor will then have 90 days from the date of surrender to amend their claim for any unsecured
dehciency amount, if any. ln the event that the creditor does not amend their claim, it is assumed that the claim has been
satisfied in full by the surrender, and the trustee shall not disburse any further payment to such creditor and any deficiency
shall be discharged upon completion of the case, ln the event the automatic stay is lifted at any time during the case, the
creditor that was granted relief from the automatic stay will have 90 days from the date the stay is lifted to amend their claim
for the deficiency amount, if any. ln the event the creditor does not amend their claim, the claim shall be deemed to have
been satisfied by the foreclosure, and the trustee will not disburse any further payments.

4. Duly Hled and allowed unsecured claims shall receive a pro-rata distribution after payment of all Priority, Secured and
administrative expenses. lf unsecured claims will not be paid in full, neither payments nor duration of the Plan will be
increased merely because the Plan projected a higher percentage payout based upon information available to the Debtor at
the time the Plan was tiled. The percentage payout to general unsecured creditors is just an estimate and the actual payout
may differ based on claims actually tiled. Any balance remaining on dischargeable unsecured claims after the payments
provided for herein, shall be discharged.

5. Creditors holding claims against the Debtor's real estate which are being treated pursuant to 11 U.S.C. 1322(b)(5) may
send monthly billing statements to the Debtor. but may not seek payment directly from the Debtor for any pre~petition claim.

6. Confirmation of this plan does not bar a party in interest from objecting to a claim.

7. Notwithstanding any other provision on this F*lan, the Debtor(s) shall be entitled to the receipt and use of any income tax
refund received during the Plan, and shall not be required to turn it over to the Trustee, with the exception of $1,000.00 every
year for the next 5 years in the following manner: $1,000.00 by April 2019, $1,000.00 by April 2020, $1,000.00 by April 2021,
$1,000.00 by April 2022, and $1,000.00 by April 2023.

 

 

Failure to place any nonstandard provision in this section results in the nonstandard provision being void.

l certify that all nonstandard plan provisions are contained in this section of the Plan

Sofbnrc Copyright (c) l996-20|8 Bcst Case, LLC ~ www.bcstwse.com Bcst Case Bankruptcy

 

l)ate' @/ ’\3 f “&0/?

 

Miguel Flores 24036574
Debtor's Attomey
24036574 TX

 

 

Ccrtifieate ofServicc

Debtor shall be responsible for service ofthe Plan on the 'l`rustee and all parties in interest,

So|`t\\‘areCopyrighl (c) l996-20l8 l]cst Ca,\e, |,|.C - \vw\v.l)e>lcasc.cmn liest Case Bankruptcy

United States Bankruptcy Court
Western l)istrict ofTexas
ln re Luz Angelica Evans Amacker Case No.
Chapter 13

 

Debtor(s)

Ccrtificate of Servicc

The undersigned hereby certifies that the attached Chapter 13 Plan was served on T/i E; : . to

the Debtor(s) l..u7. Angelica Evans Amackcr at 3232 Merry MDW, El Paso, TX 79938. the Chapter 13
Trustee` Stuart C. Cox, 1760 N. Lee Trevino Dr.. ill Paso, TX 79936. 'I`he United States Trustee. 615
E. l~Iouston. Suite 533, P.O. Box 1539. San Antonio. TX 78295~1539, and the entities listed on the

attached list. at the addresses listed. via electronic means as listed on the court’s ECF noticing system

ll\u/

E¢ig=u~ BoM-ego 00787107
Miguel Florcs 24036574
Attorncy for Tanzy & Borrego Law Oi`lices, l’.L.L.C.

or by regular first class mail.

American Medical Collection Agency
P.O. Box 1235
Elmsford, NY 10523-0935

American Medical Collection Agency
P.O. Box 1235
Elmsford, NY 10523-0935

American Medical Collection Agency
P.O. Box 1235
Elmsford, NY 10523-0935

Aquakleen Products, Inc.
1590 Metro Drive

Suite 116

Costa Mesa, CA 92626

Attorney General

10th & Constitution N.W.
Main Justice Bldg. #5111
Washington, DC 20530

Dekogarley Group Corp.
8510 Bird Rd.
Miami, FL 33155

Del Sol Medical Center
P.O. Box 740782
Cincinnati, OH 45274-0782

Del Sol Medical Center
c/o NPAS, Inc.

P.O. Box 99400
Louisville, KY 40269

FHA/HUD
451 7th Street S.W.
Washington, DC 20410

Hospitals of Providence - Memorial
2001 N. Oregon. St.
El Paso, TX 79902

Hospitals of Providence - Memorial
c/o CBCS

PO BOX 1810

Columbus, OH 43216

Internal Revenue Service

Special Procedures Staff- Insolvency
P.O. Box 7346

Philadelphia, PA 19101

Laboratory Corporation of America
P.O. Box 2240
Burlington, NC 27216-2240

Laboratory Corporation of America
c/o LCA Collections

P.O. Box 2240

Burlington, NC 27216-2240

Loan Care Servicing Center
P.O. Box 60509
City of Industry, CA 91716-0509

Loan Care Servicing Center
P.O. Box 60509
City of Industry, CA 91716-0509

Loan Care Servicing Center
c/o Marinosci Law Group, PC
14643 Dallas Parkway

Suite 750

Dallas, TX 75254

Sun City Medical
1651 Joe Battle Blvd
El Paso, TX 79936-0970

Tax Assessor/Collector
P.O. Box 2992
El Paso, TX 79999

U . s. Attorney/FHA/HUD/IRS/vA
601 N.W. Loop 410

Suite 600

San Antonio, TX 78216

Veterans Administration

Attn: Support Services Division (243)
701 Clay Avenue

Waco, TX 76799-0001

